Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Travis Yribarren on 4/2/2021.
The application has been amended as follows: 
The complete claim listing is attached to this notice of allowance and entered in full by Examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present claims 1-20 are allowable for the same reasons set forth in parent application 14/862,810 (US patent 10,182,765 B2).  In the ‘765 patent, the claims were found because the limitation of classifying a signal based on an intrinsic activation sensing circuit and a crosstalk sensing circuit was not found in the prior art.  The best prior art of record, de Voir (US 2008/0109041 A1), was found to include disclosure of a crosstalk signal (see par 0218) that may be noise for a desired far-field signal.  However, the prior .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lindsey G Wehrheim whose telephone number is (571)270-5181.  The examiner can normally be reached on Monday - Friday 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/LINDSEY G WEHRHEIM/Primary Examiner, Art Unit 3799